Case 3:19-cv-00243-JAG Document12 Filed 05/07/19 Page 1 of 1 PagelID# 185

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
JARED N. JOHNSON,
Plaintiff,
Vv. Civil Action No. 3:19-cv-243-JAG
EQUITYEXPERTS.ORG, LLC, et al.,
Defendants.
ORDER

This matter comes before the Court on the plaintiff's motion for permission to use
electronic filing. (Dk. No. 10.) This Court does not permit individuals who are not admitted to
practice in the Eastern District of Virginia to use CM/ECF for filing. Accordingly, the Court
DENIES the plaintiff’s motion without prejudice.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record and to the pro se plaintiff.

 

Isl /.

Date: 7 May 2019 John A. Gibney, Jr.
Richmond, VA United States Distriet Judge

 

 

 
